Quillian, Judge.
The affidavit of the search warrant in question stated: "On June 13, 1973, a reliable informant told affiant that Rosamond Hurd, Cecil Hurd and Stanley Hurd and other unknown persons were possessing and storing marijuana, amphetamines, barbiturics, narcotics and other dangerous drugs on the premises hereinafter described. The said informant is a reliable informant *355because said informant has provided affiant with information in the past which resulted in the convictions of persons charged with the illegal possession of marijuana and other dangerous drugs and affiant cannot disclose the name of the informant for it would impair the safety of the informant to do so. The said informant told affiant that he saw marijuana and other dangerous drugs on said premises.”
Submitted March 4, 1974
Decided March 15, 1974.
Harvey J. Kennedy, Jr., Banks, Smith & Lambdin, E. Byron Smith, for appellant.
The affidavit does not state when the informant witnessed the criminal activity so as to show that the information was not stale. Fowler v. State, 121 Ga. App. 22 (172 SE2d 447); Bell v. State, 128 Ga. App. 426 (196 SE2d 894).
The motion to suppress should have been granted.

Judgment reversed.


Bell, C. J., and Clark, J., concur.